                                                             MOSER LAW FIRM, PC
Steven J. Moser
Direct/Text/Fax: 631.759.4054
smoser@moseremploymentlaw.com


                                                      August 21, 2020

VIA ECF

Joan M. Azrack, USDJ
United States District Court
Eastern District of New York
100 Federal Plaza
Courtroom 920
Central Islip, NY 11722

RE:    Hector Jose v. Stoler of Westbury, Inc., 19-cv-07197-JMA-SIL
       Defendant’s Motion to Dismiss

Dear Judge Azrack:

I represent the Plaintiff in the above captioned matter. Today the Defendant submitted a fully
briefed motion to dismiss based upon a prior general release executed by the Plaintiff in a
personal injury action.

I take issue the following statement made in Defendant’s reply brief:

       A corporation’s “subsidiary status comes pursuant to New York State law which holds
       that domination and control of a corporation by another is so complete and obtrusive that
       the relationship between the two corporation is legally defined as a parent/subsidiary
       relationship.” Bereky v. Third A.R. Co. 244 N.Y. 84 (Ct. App. 1926); Hull v. Hazard, Inc.
       v. Roberts, 72 N.Y.2d 900 (Ct. App. 1998).

I have read both cases in their entirety. Hull-Hazard, Inc. v. Roberts, 72 N.Y.2d 900, 532
N.Y.S.2d 748, 528 N.E.2d 1221 (1988) doesn’t even mention the term “parent” or “subsidiary.”
Berkey v. Third A. R. Co., 244 N.Y. 84, 155 N.E. 58 (1926), merely stands for the proposition
that a subsidiary may be responsible for the torts of a parent corporation where there is sufficient
control by the parent over the subsidiary.

Neither of the cases cited support the proposition that “dominion and control” by one corporation
over another makes the controlled corporation a subsidiary of the controlling corporation.

Respectfully submitted,

/s/
Steven J. Moser



                             5 E. Main St., Huntington, NY 11743
                              www.moseremploymentlaw.com
